Citation Nr: 0821140	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  06-11 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for migraine headaches.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for tinnitus.

3.  Entitlement to service connection for astigmatism and 
marginal blepharitis, claimed as bilateral eye pain.  

4.  Entitlement to an initial compensable rating for tanned 
facial skin with lentigines.

5.  Entitlement to an initial compensable rating for a right 
elbow sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had a period of active duty for training 
(ACDUTRA) from April to July 1992, and active military 
service from December 1992 to December 1996, October 2001 to 
March 2002, and February 2003 to July 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

The issues of entitlement to an initial compensable rating 
for tanned facial skin with lentigines, and an initial 
compensable rating for a right elbow sprain, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Service connection for tinnitus and for migraine 
headaches were denied in a rating decision dated in December 
1997; the veteran appealed the denials, but did not perfect 
an appeal to the Board; those decisions are final decisions.  

2.  The evidence received since the December 1997 rating 
decision is either cumulative or redundant, or does not 
relate to an unestablished fact necessary to substantiate the 
claim, and does not raise a reasonable possibility of 
substantiating the claim.  

3.  The veteran does not have astigmatism and marginal 
blepharitis, claimed as bilateral eye pain, that is related 
to his military service.  


CONCLUSIONS OF LAW

1.  The evidence received since the December 1997 denial of 
service connection for migraine headaches is not new and 
material; the claim for this benefit is not reopened.  38 
C.F.R. § 3.156(a) (2007).  

2.  The evidence received since the December 1997 denial of 
service connection for tinnitus is not new and material; the 
claim for this benefit is not reopened.  38 C.F.R. § 
3.156(a).  

3.  The veteran does not have astigmatism and marginal 
blepharitis, claimed as bilateral eye pain, that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January, 
May, and September 2004, March 2005, and April and May 2008.  
(Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claims, any timing errors have been cured by the RO's 
subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The RO also provided a statement of the 
case (SOC) reporting the results of its review of the issues 
on appeal and the text of the relevant portions of the VA 
regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), with the exception of those 
from the veteran's last, six-month, period of service in 
2003.  Efforts to obtain those records were fruitless.  
Records received from the National Personnel Records Center 
(NPRC) in March and June 2005, and November and December 2006 
did not contain the 2003 records.  In response to an enquiry 
to the veteran's last assigned National Guard unit, the RO 
was told that the veteran's file was not found there.  The RO 
also obtained the veteran's post-service medical records, and 
secured examinations in furtherance of his claims.  The 
veteran was not afforded new medical examinations in 
connection with his tinnitus and migraine headaches claims, 
but the Board notes that pertinent case law holds that they 
are not required.  Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, 345 F.3d 1334 , 1343 (Fed. 
Cir. 2003) (PVA) (without the introduction of new and 
material evidence, VA is not required to provide a medical 
examination or opinion).  VA has no duty to inform or assist 
that was unmet. 

II.  Headaches & Tinnitus

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless an appeal is 
perfected within one year of the notice of decision, or 
within 60 days of the issuance of the SOC.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim of 
entitlement to service connection has been previously denied 
and that decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The veteran was denied service connection for migraine 
headaches and for tinnitus in a rating decision dated in 
December 1997.  Both claims were denied because there was no 
evidence that the claimed disability was either incurred in 
or aggravated by active military service, and because there 
was no evidence that the veteran's current symptoms were 
related to any symptoms shown in service.  The veteran 
initially appealed the denial of these two service connection 
claims in a notice of disagreement (NOD) received May 1998.  
A SOC was issued on July 30, 1998.  The veteran did not 
perfect his appeal, and the RO's decision thus became final 
on December 31, 1998, one year after notification of the RO's 
rating decision.    

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Thus, since the December 1997 denial of these service 
connection claims was based on the absence of evidence that 
the claimed disabilities were either incurred in or 
aggravated by active military service, and because there was 
no evidence that the veteran's current symptoms were related 
to any symptoms shown in service, these are the two 
unestablished facts that any new evidence must show in order 
to reopen either of these claims.

The evidence of record at the time of the December 1997 
denial of service connection consisted of the veteran's SMRs 
through the end of his period of active duty ending in 
December 1996.  The SMRs contained no record of complaints of 
tinnitus or chronic headaches.  The report of medical history 
he provided in connection with his September 1996 separation 
examination reported no frequent or severe headaches, and no 
ear trouble.  Clinical evaluation of all systems was termed 
normal by the examiner.  

Also of record were the report of a July 1997 VA audiological 
examination that diagnosed tinnitus reported as a constant 
ringing in the left ear.  The report of a July 1997 general 
medical examination diagnosed tinnitus and migraine headaches 
but did not offer any opinion as to the etiology of either.   

The relevant evidence received since the December 1997 denial 
of service connection includes the SMRs from the veteran's 
subsequent National Guard and active duty periods of service.  
A September 2001 examination's medical history report 
reported no periods of frequent or severe headache, and no 
reported ear trouble.  

The veteran's report of medical assessment given in November 
2001, immediately after beginning his second period of active 
duty, reported that he had no current medical or dental 
problems, and had had none since his last examination.  His 
similar report from October 2002 also reported no current 
medical problems, and that he had had none since his last 
examination.   

In his report of medical assessment given in February 2003 at 
the time of his entry into his last period of active duty, 
the veteran reported no current medical or dental problems.  
In July 2003, at the end of his last period of active duty, 
he reported that his overall health was the same, that he had 
not suffered for any injury or illness while on active duty 
for which he had not sought medical care, and indicated that, 
at the that time, he did not intend to seek VA compensation 
for any disability.  

Also of record are private medical records from the 
Massachusetts General Hospital.  Treatment reports from 2003 
noted complaints of headaches behind the eyes that had been 
occurring intermittently since about June 2003.  He had been 
prescribed glasses in March 2003, but did not wear them.  He 
got new glasses in September 2003, and his headaches were 
reported as less frequent since then.  In October 2003 the 
veteran reported that his headaches were worse with increased 
work and lack of sleep.  

Also new to the record since the December 1997 denial of 
service connection are the reports of several VA 
examinations, none of which addressed the issues of tinnitus 
or migraine headaches.  

Having reviewed all of the evidence received since the RO's 
December 1997 denial of service connection for tinnitus and 
migraine headaches, the Board finds that there is much new 
evidence that was not previously of record, and that some of 
the new evidence shows recurring complaints of the claimed 
disabilities.  However, none of the new evidence is material 
because it does not, by itself or when considered with 
previous evidence of record, relate to an unestablished fact 
necessary to substantiate either of these two claims.  

The Board acknowledges the veteran's contention that he has 
tinnitus and headaches that are related to his military 
service.  However, there is no evidence of record showing 
that the veteran has the specialized medical education, 
training, and experience necessary to render competent 
medical opinion as to the etiology of this disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1) (2007).  Consequently, the veteran's own 
assertions as to the etiology of his tinnitus and headaches 
have no probative value, and therefore are not new and 
material evidence.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits as regards the materiality of the newly received 
evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Since new and material 
evidence has not been received to reopen the previously 
denied claims of service connection for tinnitus and migraine 
headaches, the claims are not reopened.  

III.  Eyes

The veteran contends that he has a chronic bilateral eye 
disability related to an infection incurred while serving in 
Iraq in May 2003.  As noted, the veteran's records from that 
period of service are not of record.  There is of record a 
plain sheet of paper received from the veteran's accredited 
representative in March 2005 that appears to be a May 12, 
2003, handwritten treatment note showing a complaint of 
itchy, sensitive eyelids, with pinkness and watering.  
Bilateral conjunctivitis was assessed, and an ointment, 
possibly sulfacetamide 10%, was prescribed to be used four 
times per day.  Though the source of this document is 
unknown, the Board notes that the record does show that the 
veteran served in Iraq from April to June 2003, and that the 
document in question is consistent with the veteran's service 
and his averment of treatment.  Since the official medical 
records from this period of service are not available, and 
since this averment is consistent with circumstances of his 
service in a combat zone in Iraq, the Board finds that, with 
or without the document dated May 12, 2003, the evidence is 
sufficient to establish the occurrence and treatment of 
conjunctivitis while on active duty in May 2003.  See Russo 
v. Brown, 9 Vet. App. 46, 50 (1996).  

Of record are private treatment records from Ophthalmic 
Consultants of Boston, Inc. (OCB).  Those records show that 
the veteran was treated in August and October 2003 for what 
was diagnosed as bilateral anterior uveitis and was treated 
with anti-inflammatory medication.  The last of three 
treatment records from OCB shows that the veteran's uveitis 
and conjunctivitis were resolved.  

The veteran was afforded a VA examination in connection with 
this service connection claim.  The examination report 
consists of the report as well as an addendum that was 
authored by the attending optometrist.  The report noted the 
veteran's account of sand in the eyes, the in-service 
diagnosis and treatment for conjunctivitis, and the treatment 
and resolution of uveitis and conjunctivitis noted in the OCB 
treatment records.  Clinical examination revealed an absence 
of corneal inflammatory preceiptates, absence of anterior 
chamber reaction, absence of synechiae, as well as clear lens 
without cataract, clear vitreous, and no periphlebitis, 
retinitis, or choroiditis.  

The examiner opined that it was more than likely than not 
that the veteran's initial symptoms were uveitic in origin as 
opposed to a result of corneal abrasion and edema with 
secondary uveitis.  The examiner also noted that it was 
unlikely that edema and keratopathy would be adequate to 
drive three months of uveitis (May occurrence in Iraq to 
August resolution after return).  In any event, the examiner 
found on examination that the eyes were clear and normal with 
normal function, with no sequelae.  In short, at the time of 
the October 2004 examination, there was no evidence of any 
current eye disability.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
In other words, the evidence must show that the veteran 
currently has the disability for which benefits are being 
claimed.  Here, there is no medical evidence of a current 
chronic eye disability.  While there are treatment records 
from 2003, right after the veteran's return from Iraq, they 
show the veteran's eye complaints resolved.  There are no 
current treatment records showing complaints of or treatment 
for his averred eye disability.  Moreover, the examination in 
October 2004 found no current eye disability.  Without 
evidence of a current disability, the analysis ends, and 
service connection cannot be awarded.  Id., at 1333.  




ORDER

New and material evidence having not been received to reopen 
the veteran's claim of service connection for migraine 
headaches, the application to reopen is denied. 

New and material evidence having not been received to reopen 
the veteran's claim of service connection for tinnitus, the 
application to reopen is denied. 

Entitlement to service connection for astigmatism and 
marginal blepharitis, claimed as bilateral eye pain, is 
denied.  


REMAND

The veteran was service-connected for tanned facial skin with 
lentigines and for a right elbow sprain, each rated as 
noncompensably (zero percent) disabling.  He contends that he 
is entitled to a compensable rating for both disabilities.  

The veteran's tanned facial skin with lentigines disability 
is rated utilizing the rating criteria found at 38 C.F.R. 
§ 4.118.  Those rating criteria, for the most part, rate skin 
disabilities based on the presence of one or more of eight 
listed characteristics of disfigurement of the face, or by 
evaluating the percentage of the entire body or percentage of 
the exposed areas affected by the skin disease.    

Here, the only relevant medical evidence of record is from an 
October 2004 VA examination.  That examiner found that the 
veteran's face was tanned with white stripe marks prominently 
visible under the areas covered by the arms of his 
eyeglasses.  Within the burn areas of his face were many 
scattered dark or tan spots.  Given the rating criteria used 
to evaluate this skin disability, the Board finds that the 
medical evidence of record is inadequate for rating purposes, 
and will remand in order to afford the veteran with another 
skin examination that reports findings compatible with the 
rating criteria.  See Littke v. Derwinski, 1 Vet.App. 90, 93 
(1990) (a remand was required where the record before the 
Board was clearly inadequate); McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006) (examination required when insufficient 
competent medical evidence is on file for the Secretary to 
make a decision on the claim).    

Turning to the veteran's claim of entitlement to an initial 
compensable rating for a right elbow sprain, the Board finds 
that, here too, a remand is required for another examination.  
The veteran was afforded a VA examination given in October 
2004.  While the examination found little to suggest a 
current disability, an addendum reported that recent x-rays 
revealed that the veteran has a possible osteochrondral 
injury to his right capitellum of his humerous.  The x-rays 
revealed no apparent degenerative joint disease, but the 
examiner ordered an MRI for re-evaluation and re-assessment 
of the x-ray findings.  The record does not contain any 
evidence of an MRI or of a re-evaluation.  Moreover, neither 
the rating decision nor the SOC mentions either an MRI or a 
re-evaluation of the x-ray evidence.  In light of the clear 
indication that additional evidence that should be of record 
is not, the Board will remand in order to obtain the evidence 
and for re-evaluation.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
file any medical records identified by 
the veteran that have not been secured 
previously.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform him and 
his representative of this and ask them 
to provide a copy of additional medical 
records they may have obtained on their 
own that have not been secured 
previously.  The veteran should be 
specifically asked to submit any 
pertinent information or evidence that he 
may have in his possession.  

The AOJ should also ensure that the 
veteran's VA treatment records are 
current in the claims file.  
Specifically, the AOJ must ensure that 
any MRI of the right elbow taken in late 
2004 is of record, as well as any 
addendum to the October 6, 2004, elbow 
examination that re-evaluated the 
veteran's right elbow.  

2.  After the above-requested development 
is accomplished, the veteran should be 
scheduled for a VA joints examination by 
a clinician with appropriate expertise to 
determine the current diagnosis and 
degree of disability of any right elbow 
disability.  All indicated studies, 
tests, and evaluations deemed necessary 
should be performed and the results noted 
in the examination report.  

3.  The veteran should also be afforded 
another VA skin diseases examination.  
The examiner must report any skin 
abnormalities in the terms used for 
evaluation of skin diseases, e.g., in 
terms of characters of disfigurement of 
the head, neck, or face, or in terms 
describing the percentage of the entire 
body or the area affected by the disease.  
See 38 C.F.R. § 4.118.   

4.  The veteran's claims file, including 
a copy of this remand, must be made 
available to the examiners for review in 
connection with the examinations.

The AOJ should ensure that any 
examination report complies with this 
remand and the questions presented in the 
AOJ's examination request.  If any report 
is insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2007).  

5.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


